DETAILED ACTION
Response to Amendment
Applicant's amendments filed June 23rd, 2022 have been entered. Claim 1 has been amended. Claims 7-8 have been cancelled.

The Section 102/103 rejections over Hotta (as the primary reference) made in the Office action mailed March 31st, 2022 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Arnio (as the primary reference) made in the Office action mailed March 31st, 2022 have been withdrawn due to Applicant’s amendments. However, upon further consideration a new ground(s) of rejection has been made in view of Nakaone (U.S. Pub. No. 2012/01522593 A1) OR Idomoto (U.S. Pub. No. 2009/0081419 A1).
The double patenting rejection made in the Office action mailed March 31st, 2022 have been maintained and updated to reflect Applicant’s amendments.

Response to Arguments
Applicant's arguments filed June 23rd, 2022  have been fully considered but they are not persuasive. 
Regarding the double patenting rejection, Applicant argues that conductive member formed of a metal layer is not set forth in ‘521. The Examiner disagrees.
‘521 teaches the conductors comprising the carbon nanotube yarns joined to (the inner wall) of each of the through holes comprise a plated layer (claim 4), wherein a plated layer is well-known in the art to be a metal layer as set forth within ‘521 (col. 10, lines 17-41) which is joined to the inner wall of the through hole as depicted (Fig. 3 [50]).
‘521 further teaches that the sheet-shaped member is formed to be one having heat resistance and dimensional stability (col. 13, line 64 – col. 14, line 9).

Regarding the Section 102/103 rejections, Applicant’s arguments have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,916,521 B2, as evidenced by Jiang et al. (TW 200938481 A) (hereinafter “Jiang”) OR in view of Nikawa et al. (U.S. Pub. No. 2014/0217643 A1) (hereinafter “Nikawa”), wherein claim 6 is further in view of Hatanaka et al. (U.S. Pub. No. 2010/0264036 A1) (hereinafter “Hatanaka”).
Claims 1, 3-5, and 7-9 are substantially taught by claims 1 & 4 of ‘521, wherein an electric connector to be arranged between first and second terminals, the electric connector comprising an elastic body having a plurality of through holes with one or more carbon nanotube twisted yarns being joined to (the inner wall of) each of the through holes and comprising a protruding portion and a thin layer portion having a thickness smaller than the protruding portion, wherein the thin layer portion has laminated thereon a sheet-shaped member, wherein the carbon nanotube yarns further comprise a plating layer, which is disclosed as an inherently metal layer (col. 10, lines 17-41), and the sheet-shaped member being described as comprising excellent heat-resistance and dimensional stability (col. 13, line 64 – col. 14, line 9), wherein Jiang evidences that a carbon nanotube yarn comprising a plurality of hollow carbon nanotubes meaning there is a hollow in at least one distal end and provides hollows substantially along the length of the member (Fig. 2 & 0006].
	OR
In the event that the hollow is not taught or that a continuous hollow is not provided along the length of the yarn:
Nikawa teaches a carbon nanotube fiber/yarn comprising a core thread that may be removed to form a pore (hollow) [0036-0037].
It would have been obvious to and motivated for one on ordinary skill in the art at the time of invention to form a carbon nanotube yarn that is improved over a conventional twisted yarn and provides the unique property of a removable core [0005-0006].
Regarding claim 2, the plated metal is taught to be non-limited but includes gold (noble metal) (col. 10, lines 20-22).
Regarding claim 6, a plurality of conductive regions having conductive members in through holes and non-conductive regions not having conductive members in through holes is not taught:
Hatanaka teaches an electrical connector comprising an elastomeric base [0073] and a plurality of micropores wherein pitch and the array of conductive pathways is controlled [0015-0016], wherein some of the micropores are filled with protruding conductive material and the others are not [0069-0071, 0091-0093].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide a plurality of conductive and non-conductive regions such that a high density of conductive paths can be formed while maintaining high insulating properties by control of the array [0015-0016, 0092].



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arnio et al. (U.S. Patent No. 5,071,359) (hereinafter “Arnio”) in view of Idomoto (U.S. Pub. No. 2009/0081419 A1) (hereinafter “Idomoto 2009”) OR Nakaone (U.S. Pub. No. 2012/01522593 A1) (hereinafter “Nakaone”).
Regarding claims 1-5 and 9, Arnio teaches an anisotropic electrical connector that connects integrated circuit chips, packages, and/or circuit boards (col. 1, lines 5-31), wherein the electric connector comprises an elastomeric substrate (Figs. 1-2 & 4 [14/34]) (col. 1, lines 24-25) comprising a plurality of through holes (Figs. 1-2 & 4 [14/34]) formed at an acute (oblique) angle to the thickness of the substrate (col. 1, lines 36-40) and each having adhered thereto metal conductors (Figs. 1-2 & 4 [44]) protruding outwardly beyond the surface(s) of the substrate (Figs. 1-2 & 4 [16/46]) and forming a hollow the entirety of the length of the metal including at the distal ends, which may be plated in gold (noble metal) (col. 3, lines 33-47 & col. 5, lines 26-44).
However, Arnio does not teach the connector as comprising a thick protruding portion and a thin portion on at least one principal surface, the thin portion having a resin sheet-member excellent in heat resistance and dimensional stability laminated thereon.
Idomoto 2009 teaches an anisotropic conductive film employed for electrical connection between two circuit-based devices [0007, 0111], wherein the anisotropic conductive film is formed of an elastic resin base body [0005] having a plurality of through holes having hollow conductive members attached to the inner walls therein [0053-0054], wherein at least one functional section forms a protruding portion [0038, 0090] in relation to a thinner step portion having laminated thereto [0094] a frame plate comprising a resin having a higher rigidity (dimensional stability) and excellent heat resistance [0078, 0080-0081].
	OR
Nakaone teaches an anisotropic elastic connector (All Figs. [11]) between circuit boards [0085, 0109] comprising a plurality of conductive sections (All Figs. [13]), wherein the conductive sections form at least one protruding portion in relation to at least one thin portion, wherein on the thin portion is laminated an adhesive layer (All Figs. [15]) for connecting the connector [0111-0110], wherein an intermediate sheet (All Figs. [14]) is laminated between the adhesive layer and the elastic connector, wherein the intermediate sheet exhibits excellent heat-resistant properties and is dimensionally stable [0110] to prevent the elastic material from deforming under curing and adhesiveness between the base and adhesive layer does not have to be taken into consideration [0110-0112].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide the elastic resin body with a protruding portion and a thin layer portion having a smaller thickness, wherein the thin layer portion has laminated thereon a sheet-shaped member made of a resin having excellent heat resistance and dimensional stability. One of ordinary skill in the art would have been motivated to provide a reinforcing effect for mounting without desired damaging properties of the conducting sections of the connector [0019, 0023, 0084] OR to prevent deformation of the elastic material of the connector and decrease chance of misalignment [0110-0112].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arnio in view of Idomoto 2009 OR Nakaone, as applied to claim 1 above, further in view of Hatanaka et al. (U.S. Pub. No. 2010/0264036 A1) (hereinafter “Hatanaka”).
Regarding claim 6, neither Arnio/Idomoto 2009 nor Arnio/Nakaone teach a plurality of conductive regions having conductive members in through holes and non-conductive regions not having conductive members.
Hatanaka teaches an anisotropic electrical connector comprising an elastomeric base [0073] and a plurality of micropores wherein pitch and the array of conductive pathways is controlled [0015-0016], wherein some of the micropores are filled with protruding conductive material and the others are not [0069-0071, 0091-0093].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide a plurality of conductive and non-conductive regions as claimed. One of ordinary skill in the art would have been motivated to form a high density of conductive paths can be formed while maintaining high insulating properties by control of the array [0015-0016, 0092].

Claims 1-2, 4-5, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al. (U.S. Pub. No. 2018/0113152 A1) (hereinafter “Suzuki”) in view of Idomoto (U.S. Pub. No. 2009/0081419 A1) (hereinafter “Idomoto 2009”) OR Nakaone (U.S. Pub. No. 2012/01522593 A1) (hereinafter “Nakaone”), wherein claim 2 is optionally even further in view of Xu et al. (WO 2017/084562 A1) (hereinafter “Xu”).
Regarding claims 1-2, 4-5, and 9, Suzuki teaches an anisotropic conductive sheet for establishing connection between two terminals [0002-0003, 0008], the anisotropic conductive sheet comprising an elastic resin between a plurality of carbon nanotube pillars (forming holes having joined to the inner wall(s) at least one conductive member) formed vertically through the elastic body [0009, 0012, 0032] and protruding therefrom [0031, 0042] and comprising a metal portion/layer thereon, which may be formed from gold (noble metal) [0043], wherein carbon nanotubes are inherently hollow throughout there entirety and at distal ends.
However, Suzuki does not teach the connector as comprising a thick protruding portion and a thin portion on at least one principal surface, the thin portion having a resin sheet-member excellent in heat resistance and dimensional stability laminated thereon.
Idomoto 2009 teaches an anisotropic conductive film employed for electrical connection between two circuit-based devices [0007, 0111], wherein the anisotropic conductive film is formed of an elastic resin base body [0005] having a plurality of through holes having conductive members attached to the inner walls therein [0053-0054], wherein at least one functional section forms a protruding portion [0038, 0090] in relation to a thinner step portion having laminated thereto [0094] a frame plate comprising a resin having a higher rigidity (dimensional stability) and excellent heat resistance [0078, 0080-0081].
	OR
Nakaone teaches an anisotropic elastic connector (All Figs. [11]) between circuit boards [0085, 0109] comprising a plurality of conductive sections (All Figs. [13]), wherein the conductive sections form at least one protruding portion in relation to at least one thin portion, wherein on the thin portion is laminated an adhesive layer (All Figs. [15]) for connecting the connector [0111-0110], wherein an intermediate sheet (All Figs. [14]) is laminated between the adhesive layer and the elastic connector, wherein the intermediate sheet exhibits excellent heat-resistant properties and is dimensionally stable [0110] to prevent the elastic material from deforming under curing and adhesiveness between the base and adhesive layer does not have to be taken into consideration [0110-0112].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide the elastic resin body with a protruding portion and a thin layer portion having a smaller thickness, wherein the thin layer portion has laminated thereon a sheet-shaped member made of a resin having excellent heat resistance and dimensional stability. One of ordinary skill in the art would have been motivated to provide a reinforcing effect for mounting without desired damaging properties of the conducting sections of the connector [0019, 0023, 0084] OR to prevent deformation of the elastic material of the connector and decrease chance of misalignment [0110-0112].
Further regarding claim 2, in the event that a noble metal layer is not formed by plating the end portion:
Xu teaches an anisotropic electrical connector comprising arrays of carbon nanotubes, wherein the carbon nanotubes can be plated with a metal layer to enhance their electrical properties (pg. 6, lines 217-221).
It would have been obvious to one on ordinary skill in the art at the time of invention to provide a metal layer (made of the same materials as the metal portion). One of ordinary skill in the art would have been motivated to increase conductivity of the carbon nanotube bundles.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Idomoto 2009 OR Nakaone, as applied to claim 1 above, further in view of in view of Shimizu et al. (JP 2009-007461 A) (hereinafter “Shimizu”) and Asai et al. (U.S. Pub. No. 2005/0132568 A1) (hereinafter “Asai”).
Regarding claim 3, the carbon nanotube bundles are demonstrated to be substantially vertical [0042, 0053], and not obliquely to the thickness direction.
Shimizu teaches an elastic connector comprising carbon nanotubes, wherein perpendicular means substantially orthogonal or slightly inclined equivalent [0022-0023], but does not motivate the used of a slightly inclined direction.
Asai teaches an anisotropic conductive connector comprising an elastomeric body having a plurality of through holes having a plurality of conductive wires that forming conduction paths as inclined relative to the thickness direction that a lower pressure is required for contact [0004, 0048].
It would have been obvious to one on ordinary skill in the art at the time of invention to a slightly inclined carbon nanotube bundle. One of ordinary skill in the art would have been motivated to provide the ability to lower the contact pressure required for connection/contact [0004, 0048].

Claim 1-5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (U.S. Pub. No. 2005/0077542 A1) (hereinafter “Asai”), as applied to claim 1 above, in view of Qian et al. (U.S. Pub. No. 2015/0310957 A1) (hereinafter “Qian”), as evidenced by Jiang et al. (TW 200938481 A) (hereinafter “Jiang”) OR further in view of Nikawa et al. (U.S. Pub. No. 2014/0217643 A1) (hereinafter “Nikawa”), and Idomoto (U.S. Pub. No. 2009/0081419 A1) (hereinafter “Idomoto 2009”) OR Nakaone (U.S. Pub. No. 2012/01522593 A1) (hereinafter “Nakaone”).
Regarding claims 1-5 and 9, Asai teaches an anisotropic conductive connector comprising an elastomeric body (Fig. 4 [2]) [0078] having a plurality of through holes having a plurality of metal conductive wires (Fig. 4 [1]), such as preferably gold [0063] that forming conduction paths as inclined relative to the thickness direction that a lower pressure is required for contact [0004, 0048], wherein the conductive paths are inclined (oblique) to the thickness direction and protruding (Fig. 1 [1a/1b]) from the surface of the elastomeric body and may be subject to conductive plating of gold (metal layer) thereon [0084], wherein the diameter of a conductive path is preferably not more than 60 µm, and more preferably not more than 30 µm, but preferably not too low to prevent great damage and a decrease in durability with increased use [0057-0059].
Further regarding claims 1 and 9, Asai does not teach a hollow portion formed in the vicinity of a distal end and/or through the entirety of the conductive wire/path.
Qian teaches that a metal conductive wire reaches a diameter of 1-50 µm the tensile strength of the wire will be significantly reduced, wherein a twisted yarn of end-to-end carbon nanotubes is coated with a metal layer [0017, 0019, 0022] and is 5 to 10 times stronger than a gold wire of the same diameter [0017, 0020], wherein Jiang evidences that a carbon nanotube yarn comprising a plurality of hollow carbon nanotubes meaning there is a hollow in at least one distal end and provides hollows substantially along the length of the member (Fig. 2 & 0006] and can be wound onto a roll [0036].
In the event that the hollow is not taught or that a continuous hollow is not provided along the length of the yarn:
Nikawa teaches a carbon nanotube fiber/yarn comprising a core thread that may be removed to form a pore (hollow) [0036-0037].
It would have been obvious to and motivated for one on ordinary skill in the art at the time of invention to form a carbon nanotube yarn that is improved over a conventional twisted yarn and provides the unique property of a removable core [0005-0006].
Further regarding claim 1, Asai does not teach the connector as comprising a thick protruding portion and a thin portion on at least one principal surface, the thin portion having a resin sheet-member excellent in heat resistance and dimensional stability laminated thereon.
Idomoto 2009 teaches an anisotropic conductive film employed for electrical connection between two circuit-based devices [0007, 0111], wherein the anisotropic conductive film is formed of an elastic resin base body [0005] having a plurality of through holes having conductive members attached to the inner walls therein [0053-0054], wherein at least one functional section forms a protruding portion [0038, 0090] in relation to a thinner step portion having laminated thereto [0094] a frame plate comprising a resin having a higher rigidity (dimensional stability) and excellent heat resistance [0078, 0080-0081].
	OR
Nakaone teaches an anisotropic elastic connector (All Figs. [11]) between circuit boards [0085, 0109] comprising a plurality of conductive sections (All Figs. [13]), wherein the conductive sections form at least one protruding portion in relation to at least one thin portion, wherein on the thin portion is laminated an adhesive layer (All Figs. [15]) for connecting the connector [0111-0110], wherein an intermediate sheet (All Figs. [14]) is laminated between the adhesive layer and the elastic connector, wherein the intermediate sheet exhibits excellent heat-resistant properties and is dimensionally stable [0110] to prevent the elastic material from deforming under curing and adhesiveness between the base and adhesive layer does not have to be taken into consideration [0110-0112].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide the elastic resin body with a protruding portion and a thin layer portion having a smaller thickness, wherein the thin layer portion has laminated thereon a sheet-shaped member made of a resin having excellent heat resistance and dimensional stability. One of ordinary skill in the art would have been motivated to provide a reinforcing effect for mounting without desired damaging properties of the conducting sections of the connector [0019, 0023, 0084] OR to prevent deformation of the elastic material of the connector and decrease chance of misalignment [0110-0112].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Qian, Idomoto 2009 OR Idomoto 2007 and Nakaone, and optionally Nikawa, as applied to claim 1 above, even further in view of Hatanaka et al. (U.S. Pub. No. 2010/0264036 A1) (hereinafter “Hatanaka”).
Regarding claim 6, Asai/Qian/Idomoto 2009(/Nikawa) or Asai/Qian/Idomoto 2007/Nakaone(/Nikawa)  do not teach a plurality of conductive regions having conductive members in through holes and non-conductive regions not having conductive members.
Hatanaka teaches an anisotropic electrical connector comprising an elastomeric base [0073] and a plurality of micropores wherein pitch and the array of conductive pathways is controlled [0015-0016], wherein some of the micropores are filled with protruding conductive material and the others are not [0069-0071, 0091-0093].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide a plurality of conductive and non-conductive regions as claimed. One of ordinary skill in the art would have been motivated to form a high density of conductive paths can be formed while maintaining high insulating properties by control of the array [0015-0016, 0092]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 11st, 2022